DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 42 and 46 are objected to because of the following informalities:  the abbreviation “LAN” should be changed to LNA, which stands for “locked nucleic acid”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 16, 17, 20, 22, 23, 26, 27, 37, 39-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (FEBS Letters, 2012, 586: 3761-3765, of record) and in further view of Brodie et al (US 2015/0037299, February 2015).
Li et al teach that miR-134 inhibits metastatic process in lung cancer, therefore serving
as tumor suppressor (see Abstract). According to instant specification paragraph [0120] miR-
134 is an inhibitor of TMEM230. 
Li et al do not teach administering miR-134 to a patient with pharmaceutically accepted
carrier or modifications of the miR with phosphorothioates, LNAs, 2’-O-MOE or morpholino rings.
Brodie et al teach administration of several miRNAs to cells including miR-134 (see paragraphs [0110-0111]), which can form pharmaceutical compositions with pharmaceutical carrier (see paragraph [0289-0291]), such miRNAs can comprise modifications such as LNAs (see paragraph [0161]), phosphorothioates (see paragraph [0173]), morpholino linkages (see paragraph [0174]) or 2’-O-MOE (methoxyethyl) modifications (see paragraph [0176]).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to treat lung cancer by administering modified miR-134 to a patient with pharmaceutically acceptable carrier based on teachings of Li et al and Brodie et al. One of the ordinary skill in the art would be motivated to do so, because of Li et al teaching that miR-134 prevents metastatic spread of lung cancer, therefore the cancer can be treated by administering the miRNA, which can be modified to improve its stability by modifications taught by Brodie et al, as a pharmaceutical composition such as taught by Brodie et al. It is expected that such administration will regulate activity of TMEM230 and increase susceptibility .

Allowable Subject Matter
Claims 21 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive. 
Previous 112 and 102 rejections are withdrawn in view of new amendments, arguments are moot.
Concerning 103 rejection Applicant argues that Li et al reference does not teach treatment of tumors which has not yet developed capillaries. In response it is noted that the genus of tumors to treat comprises only two species, tumors with non-developed capillaries and tumors with developed capillaries, therefore it would be obvious to treat each of those species. Further Applicant argues that they present evidence that that decreasing level of TMEM230 treats only tumors without developed capillaries, but tumors with developed capillaries will not benefit from such treatment. In response the evidence concerning treatment .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635